           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 1 of 17


     JOHN L. BURRIS, ESQ., SBN 69888
1    LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
2
     7677 Oakport Street, Suite 1120
3    Oakland, CA 94621
     Telephone: (510) 839-5200
4    Facsimile: (510) 839-3882
     Email: John.Burris@johnburrislaw.com
5

6    PATRICK BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
7    LAWYERS FOR THE PEOPLE
     Wells Fargo Center
8
     1901 Harrison St., Suite 1140,
9
     Oakland, CA 94612
     Tel: 510-929-5400
10   Email: PBuelna@LawyersFTP.com

11   Attorneys for Plaintiffs

12

13                              UNITED STATES DISTRICT COURT

14                       FOR THE EASTERN DISTRICT OF CALIFORNIA

15
     RICARDO VASQUEZ, an individual; R.V., a ) Case No.: 1:19-cv-01610-AWI-SAB
16   minor and individual, by and through his        )
     guardian ad litem, JESSICA SANTOS.              ) FIRST AMENDED COMPLAINT FOR
17                                                   ) DAMAGES
                     Plaintiffs,                     ) (42 U.S.C § 1983)
18                                                   )
     v.                                              )
19                                                   )
     STANISLAUS COUNTY, a municipal                  )
20                                                   ) JURY TRIAL DEMANDED
     corporation; CHAD LEWIS in his individual
                                                     )
     capacity as a sheriff deputy for the Stanislaus )
21
     Sheriff Department; and DOES 1-50,              )
22   inclusive.                                      )
                                                     )
                     Defendants.                     )
23

24

25




                                FIRST AMENDED COMPLAINT FOR DAMAGES
                                                -1
           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 2 of 17



1                                          INTRODUCTION
              1.    Plaintiff Vasquez was driving his seven-year-old son, Plaintiff R.V. to football
2
     practice on his normal route to the football field. Without explanation, a group of Stanislaus
3
     sheriff deputies pulled over Plaintiff and held him at gunpoint, including an AR-15, and ordered
4

5
     him from the car.

6             2.    Within seconds, deputies slammed Plaintiff’s head into the concrete causing head

7    trauma and injuries, while his seven-year-old watched and sobbed in the car. Deputies cited

8    Plaintiff for resisting arrest and failing to come to a complete stop at a stop sign, but the District

9    Attorney declined to press charges. Only after Plaintiff was released and cited for resisting arrest,
10
     deputies attempted to apologize and explained it was a misunderstanding.
11
                                             JURISDICTION
12
              3.    This action arises under Title 42 of the United States Code, Section 1983. The
13
     unlawful acts and practices alleged herein occurred in Patterson, Stanislaus, California, which is
14
     within this judicial district. Title 28 United State Code Section 1391 (b) confers venue upon this
15
     Court.
16

17                                                 PARTIES
              4.    Plaintiff RICARDO VASQUEZ is a competent adult. Plaintiff is a resident of
18
     CALIFORNIA.
19
              5.    Plaintiff R.V. is a seven-year-old male minor and resident of California. Plaintiff
20
     R.V. is represented by and through his guardian ad litem and biological mother, JESSICA
21
     SANTOS.
22
              6.    Defendant CHAD LEWIS was and at all times employed by COUNTY OF
23   STANISLAUS as a law enforcement officer and was acting the course of his employment and
24   under the color of law. Defendant LEWIS is sued in his individual capacity as a sheriff deputy

25   for the Stanislaus Sheriff Department.



                                   FIRST AMENDED COMPLAINT FOR DAMAGES
                                                       -2
           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 3 of 17



1              7.    Defendant COUNTY OF STANISLAUS (hereinafter “Defendant COUNTY”) is

2    and at all times herein mentioned a municipal entity duly organized and existing under the laws
     of the State of California that manages and operates the STANISLAUS SHERIFF
3
     DEPARTMENT (hereinafter “COUNTY”).
4
               8.    Plaintiff is ignorant of the true names and/or capacities of defendants sued herein
5
     as DOES 1 through 50, inclusive, and therefore sues said defendants by such fictitious names.
6
     Plaintiff will amend this complaint to allege the true names and capacities when ascertained.
7    Plaintiff believes and alleges that each of the DOE defendants is legally responsible and liable
8    for the incident, injuries and damages hereinafter set forth. Each defendant proximately caused
9    injuries and damages because of their negligence, breach of duty, negligent supervision,

10   management or control, violation of public policy, and false arrests. Each defendant is liable for

11
     his/her personal conduct, vicarious or imputed negligence, fault, or breach of duty, whether
     severally or jointly, or whether based upon agency, employment, ownership, entrustment,
12
     custody, care or control or upon any other act or omission. Plaintiffs will ask leave to amend this
13
     complaint subject to further discovery. In doing the acts alleged herein, Defendants, and each of
14
     them acted within the course and scope of their employment for the COUNTY OF
15
     STANISLAUS (“COUNTY”).
16             9.    In doing the acts and/or omissions alleged herein, Defendants, and each of them,
17   acted under color of authority and/or under color of law.

18             10.   Due to the acts and/or omissions alleged herein, Defendants, and each of them,

19   acted as the agent, servant, and employee and/or in concert with each of said other Defendants
     herein.
20
               11.   Plaintiffs filed a timely government claim with COUNTY, which was rejected on
21
     May 16, 2019.
22
                                       STATEMENT OF FACTS
23             12.   On September 27, 2018, Plaintiff Vasquez was driving his seven-year-old son,

24   Plaintiff R.V. to football practice on his normal route to the football field. Unexpectedly,
25




                                  FIRST AMENDED COMPLAINT FOR DAMAGES
                                                      -3
           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 4 of 17


     Plaintiff noticed in his rearview mirror Stanislaus Deputy DEFENDANT CHAD LEWIS
1
     pointing a gun at him and a patrol car with flashing lights.
2

3           13.      Within seconds, several more yet-to-be-identified deputies arrived, drew their

4    guns, including an AR-15, and pointed their weapons at Plaintiff and his seven-year-old son,

5    R.V.. Deputies directed Plaintiff to exit the car, which he did. Nevertheless DEFENDANT

6    LEWIS slammed Plaintiff’s head into the concrete causing head trauma and injuries, while his
7    seven-year-old sobbed in the car.
8
            14.      Without probable cause or explanation, Defendant LEWIS arrested Plaintiff
9
     Vasquez, brought him to jail and cited him for resisting arrest and failing to come to a complete
10
     stop at a stop sign. Plaintiff R.V. was detained and released, shortly after. The District Attorney
11
     declined to press charges. Later, deputies attempted to apologize and explain it was a
12
     misunderstanding.
13
            15.      Plaintiff Vasquez suffered emotional distress and physical injuries, including head
14

15
     trauma. Plaintiff R.V. suffered emotional distress as a result of the incident.

16
                                                     DAMAGES
17
            16.      As a proximate result of Doe and Defendant’s unreasonable and excessive use of
18
     force, Plaintiffs suffered physical injury, loss of wages, emotional distress, fear, terror, anxiety,
19
     humiliation, and loss of sense of security, dignity, and pride as a United States Citizen.
20
            17.      The conduct of the Doe and Defendants were malicious, wanton, and oppressive.
21
     Plaintiffs are therefore entitled to an award of punitive damages against Does.
22                                         CAUSES OF ACTION
23
                                      FIRST CAUSE OF ACTION
24                (Fourth Amendment – Excessive Force under 42 U.S.C. Section 1983)
                           (Plaintiff Vasquez against LEWIS and DOES 1-25)
25
            18.      Plaintiffs hereby re-allege and incorporate by reference each and every



                                   FIRST AMENDED COMPLAINT FOR DAMAGES
                                                       -4
           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 5 of 17



1    paragraph of this Complaint.

2            19.    Plaintiff had committed no crimes. Defendants had no probable cause or even

3
     reasonable suspicion to use any force whatsoever against Plaintiff Vasquez. At best,
     Defendants could argue they suspected Plaintiff of failing to make a complete stop at a stop
4
     sign, which would not justify any threat of deadly force or slamming his head into the concrete.
5
     Therefore, the use of any force, including slamming Plaintiff’s head into the concrete, was
6
     unlawful and excessive. Defendant and Does’ conduct was excessive and unreasonable, which
7
     violated both their training and Plaintiff’s constitutional rights under the Fourth Amendment.
8            20.     As a result of their misconduct, the Doe Defendants are liable for Plaintiff’s
9    injuries.

10           WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

11
                             SECOND CAUSE OF ACTION
12   (Fourth Amendment – Unlawful Detention/Arrest/Seizure under 42 U.S.C. Section 1983)
                         (Plaintiffs Against LEWIS and DOES 1-25)
13
             21.    Plaintiffs hereby re-allege and incorporate by reference each and every
14
     paragraph of this Complaint.
15           22.    When Defendants pulled over and held at gunpoint Plaintiffs, threatening them
16   with deadly force, Plaintiffs did not feel free to leave and were effectively under arrest.
17   Defendants had no reasonable suspicion and/or probable cause that Plaintiffs had committed

18   any crimes. Therefore, Defendants’ use of force, detention, arrest and imprisonment was an
     unlawful seizure which violated both their training and Plaintiff’s constitutional rights under
19
     the Fourth Amendment.
20
             23.     As a result of their misconduct, the Defendant and Does are liable for
21
     Plaintiffs’ injuries and his imprisonment.
22
             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
23
                                   THIRD CAUSE OF ACTION
24   (Supervisory and Municipal Liability for Unconstitutional Custom or Policy (Monell)–42
                                         U.S.C. section 1983)
25                   (Plaintiffs against Defendant COUNTY and DOES 26-50)



                                  FIRST AMENDED COMPLAINT FOR DAMAGES
                                                       -5
              Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 6 of 17



1               24.     Plaintiffs hereby re-allege and incorporate by reference each and every

2    paragraph of this Complaint.

3
                25.     Plaintiffs are informed and believe and thereon allege that high ranking
     COUNTY OF STANISLAUS officials, including Defendants, and DOES 26-50, and/or each of
4
     them, knew and/or reasonably should have known about acts of misconduct by Defendants, and
5
     DOES 1-25, and/or each of them. Yet-to-be-identified deputies responded to a possible failure to
6
     stop at a stop sign by holding a father and his son at gunpoint then slamming the father’s head
7
     into the concrete despite the fact that he had complied with all their verbal orders. None of these
8    deputies were disciplined or re-trained. High-ranking official should have not about the pattern
9    of excessive force conduct of the Defendant Deputies given this is just the latest use of excessive

10   force incident in a string of recent and egregious excessive force incidents by Stanislaus County

11   Sheriff Deputies. For example,
           a) On November 10, 2017, Stanislaus Sheriff Deputies were caught on tape repeatedly
12
                punching a man in the back and the back of his head while he was being handcuffed. 1
13
           b) In February, 2017, Stanislaus Sheriff Deputy Wall was caught on camera shooting and
14
                killing a woman driving away from deputies during a stop which resulted in the Deputy
15
                being charged with voluntary manslaughter by the Stanislaus District Attorney. 2
16
           c) On May 30, 2018 another person died in the custody of Stanislaus County Sheriff
17              Deputies after deputies allegedly used excessive and unreasonable force. 3
18         d) On May 29, 2018 Stanislaus Deputies shot and killed a man retrieving his possession

19              from his house where he had been evicted. 4

20

21
     1
         https://www.modbee.com/news/local/crime/article185122188.html
22
     2
         https://www.modbee.com/news/local/crime/article214973430.html
23
     3
         https://www.abc10.com/article/news/local/family-of-modesto-man-who-died-in-custody-says-deputies-used-
24
     unnecessary-and-excessive-force/103-560085363
25
     4
         https://www.modbee.com/news/local/crime/article212212429.html



                                       FIRST AMENDED COMPLAINT FOR DAMAGES
                                                             -6
           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 7 of 17



1       e) On March 4, 2018 Stanislaus deputies responded to a medical emergency for a teenager

2           in his home who was reacting badly to LSD. Instead of facilitating medical attention,

3
            Defendants beat the unarmed teenager with batons, pepper sprayed him and shot him
            with bean bag guns and ordered for emergency medical personnel to leave so they could
4
            not evaluate him. The teenage boy was later hospitalized due to his injuries from the
5
            deputies. (J.M., et al v. Stanislaus, et al.; Case No.: 1:18-CV-01034-LJO-SAB)
6
            26.     Despite having such notice, Plaintiff is informed and believe and thereon alleges
7
     that Defendants, and DOES 1-50, and/or each of them, approved, ratified, condoned, encouraged
8    and/or tacitly authorized the continuing pattern and practice of misconduct and/or civil rights
9    violations by said officers. Yet-to-be-identified deputies responded to a traffic infraction with

10   threats of deadly force and beat up a father taking his son to football practice. No criminal

11   charges were filed. Officials have not disciplined and/or retrained these officers despite clear
     department and constitutional violations against a father and his son.
12
            27.     Plaintiff is further informed and believe and thereon allege that as a result of the
13
     deliberate indifference, reckless and/or conscious disregard of the misconduct by Defendants,
14
     and DOES 1-50, and/or each of them, encouraged these officers to continue their course of
15
     misconduct, resulting in the violation of Plaintiff’s rights as alleged herein.
16
            28.     As against Defendant COUNTY OF STANISLAUS, Defendants and/or DOES
17   1-50 in his/their capacity as police officer(s) for the COUNTY OF STANISLAUS, Plaintiff
18   further alleges that the acts and/or omissions alleged in the Complaint herein are indicative and

19   representative of a repeated course of conduct by members of COUNTY OF STANISLAUS

20   POLICE DEPARTMENT is tantamount to a custom, policy or repeated practice of condoning
     and tacitly encouraging the abuse of police authority, and disregard for the constitutional rights
21
     of citizens. This is reinforced by the fact that the officers in the aforementioned excessive force
22
     incidents as well as the one underlying this complaint have not been disciplined and/or re-
23
     trained.
24
            29.     The unconstitutional actions and/or omissions of Defendants and Does 1-25, as
25   well as other officers employed by or acting on behalf of Defendant COUNTY OF



                                   FIRST AMENDED COMPLAINT FOR DAMAGES
                                                       -7
           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 8 of 17



1    STANISLAUS, on information and belief, were pursuant to the following customs, policies,

2    practices, and/or procedures of the STANISLAUS SHERIFF Department stated in the

3
     alternative, which were directed, encouraged, allowed, and/or ratified by policy making
     officers for COUNTY OF STANISLAUS:
4
                    a.      To cover-up violations of constitutional rights by any or all of the
5
                            following:
6
                            i. by failing to properly investigate and/or evaluate complaints or
7                              incidents of excessive and unreasonable force;

8                           ii. by ignoring and/or failing to properly and adequately investigate and
                                discipline unconstitutional or unlawful police activity; and
9
                            iii. by allowing, tolerating, and/or encouraging police officers to: fail to
10                               file complete and accurate police reports; file false police reports;
                                 make false statements; intimidate, bias and/or “coach” witnesses to
11
                                 give false information and/or to attempt to bolster officers’ stories;
12                               and/or obstruct or interfere with investigations of unconstitutional or
                                 unlawful police conduct, by withholding and/or concealing material
13                               information;

14                  b.      To allow, tolerate, and/or encourage a “code of silence” among law
                            enforcement officers and police department personnel, whereby an officer
15                          or member of the department does not provide adverse information against
                            a fellow officer or member of the department; and,
16
                    c.      To use or tolerate inadequate, deficient, and improper procedures for
17
                            handling, investigating, and reviewing complaints of officer misconduct
18
                            made under California Government Code § 910 et seq.;

19                  d.      To fail to have and enforce necessary, appropriate, and lawful policies,
                            procedures, and training programs to prevent or correct the
20                          unconstitutional conduct, customs, and procedures described in this
                            Complaint and in subparagraphs (a) through (f) above, with deliberate
21                          indifference to the rights and safety of Plaintiff and the public, and in the
                            face of an obvious need for such policies, procedures, and training
22                          programs to prevent recurring and foreseeable violations of rights of the
                            type described herein.
23

24
            30.     Defendants COUNTY OF STANISLAUS and Does 26-50 failed to properly
25
     train, instruct, monitor, supervise, evaluate, investigate, and discipline Defendant Officers, and


                                  FIRST AMENDED COMPLAINT FOR DAMAGES
                                                      -8
           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 9 of 17


     DOES 1-25, and other COUNTY OF STANISLAUS’ Police personnel, with deliberate
1
     indifference to Plaintiffs’ constitutional rights, which were thereby violated as described
2

3    above.

4             31.   The unconstitutional actions and/or omissions of Defendants and DOES 1-25,

5    and other COUNTY OF STANISLAUS personnel, as described above, were approved,

6    tolerated and/or ratified by policy-making officers for the STANISLAUS Sheriff Department.
7    Plaintiff is informed and believe, and thereupon alleges, the details of this incident have been
8
     revealed to the authorized policy makers within COUNTY OF STANISLAUS, and that such
9
     policy makers have direct knowledge of the fact that the use of force on Plaintiff J.M. was not
10
     justified, but rather represented an unconstitutional use of unreasonable force.
11
     Notwithstanding this knowledge, the authorized policy makers within COUNTY OF
12
     STANISLAUS have approved Defendant Deputies’ grossly excessive and bias use of force on
13
     Plaintiff. By so doing, the authorized policy makers within the COUNTY OF STANISLAUS
14

15
     and the STANISLAUS Sheriff Department have shown affirmative agreement with the actions

16   of Defendant Deputy Does 1-25, and have ratified the unconstitutional acts of Defendant

17   Deputy Does 1-25.

18            32.   The aforementioned customs, policies, practices, and procedures, the failures to

19   properly and adequately train, instruct, monitor, supervise, evaluate, investigate, and discipline,
20
     as well as the unconstitutional orders, approvals, ratification and toleration of wrongful conduct
21
     of Defendant COUNTY OF STANISLAUS and Does 26-50, were a moving force and/or a
22
     proximate cause of the deprivations of Plaintiff’s clearly-established and well-settled
23
     constitutional rights in violation of 42 U.S.C. § 1983, as more fully set forth in Cause of Action
24
     1-3, above.
25




                                  FIRST AMENDED COMPLAINT FOR DAMAGES
                                                      -9
           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 10 of 17


               33.   Defendants subjected Plaintiff to their wrongful conduct, depriving Plaintiff of
1
     rights described herein, knowingly, maliciously, and with conscious and reckless disregard for
2

3    whether the rights and safety of Plaintiff and others would be violated by their acts and/or

4    omissions.

5              34.   As a direct and proximate result of the unconstitutional actions, omissions,

6    customs, policies, practices and procedures of Defendants COUNTY OF STANISLAUS and
7    Does 26-50 as described above, Plaintiff sustained serious and permanent injuries and is entitled
8
     to damages, penalties, costs and attorneys’ fees as set forth above.
9
                                    FOURTH CAUSE OF ACTION
10                        (Violation of the Bane Act (Cal. Civ. Code § 52.1))
                       (Plaintiff Vasquez against LEWIS, COUNTY and DOES 1-50)
11
               35.   Plaintiffs hereby re-allege and incorporate by reference each and every paragraph
12
     of this Complaint.
13
               36.   Plaintiff brings this “Bane Act” claim individually for direct violation of his own
14

15
     rights.

16             37.   By their conduct described herein, Defendant AND Does 1-50, acting in

17   concert/conspiracy, as described above, violated Plaintiff’s rights under California Civil Code

18   §52.1, and the following clearly-established rights under the United States Constitution and the

19   California Constitution:
20
                            a. Plaintiff’s right to be free from unreasonable searches and seizures as
                               secured by the Fourth Amendment to the United States Constitution
21
                               and by Article I, § 13 of the California Constitution;
22
                            b. Plaintiff’s right to be free from excessive and unreasonable force in the
23                             course of arrest or detention, as secured by the Fourth Amendment to
                               the United States Constitution and by Article 1, § 13 of the California
24                             Constitution;

25




                                  FIRST AMENDED COMPLAINT FOR DAMAGES
                                                      - 10
              Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 11 of 17


                38.      Excessive force which violates the Fourth Amendment, also violates the Bane
1
     Act. 5 Defendants’ use of unlawful force against Plaintiff, in and of itself, satisfies the “by threat,
2

3    intimidation, or coercion” requirement of the Bane Act.

4               39.      Further, any volitional violation of rights done with reckless disregard for those

5    rights also satisfies the “by threat, intimidation, or coercion” requirement of the Bane Act. 6 All

6    of Defendants’ violations of duties and rights were volitional, intentional acts, done with reckless
7    disregard for Plaintiff’s rights; none was accidental or merely negligent.
8
                40.      Alternatively, Defendants violated Plaintiff’s rights by the following conduct
9
     constituting threat, intimidation, or coercion that was above and beyond any lawful seizure or use
10
     of force:
11
                      a. Threatening Plaintiff in the absence of any threat presented by Plaintiff or any
12                       justification whatsoever;

13                    b. Using deliberately reckless and provocative tactics to apprehend Plaintiff in
                         violation of generally accepted law enforcement training and standards, and in
14
                         violation of Plaintiff’s rights;
15
                      c. Defendant using force against Plaintiff in the absence of any threat or need for
16                       such force;

17                    d. Threatening violence against Plaintiff, with the apparent ability to carry out such
                         threats, in violation of Civ. Code § 52.1(j);
18
                      e. Using excessive, unreasonable and unjustified force against Plaintiff while he
19                       attempted to comply with the officers;
20
                      f. Failing to intervene to stop, prevent, or report the unlawful seizure and use of
                         excessive and unreasonable force by other officers;
21

22                    g. Violating multiple rights of Plaintiff;

23

24   5
      See Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1105 (9th Cir. May 19, 2014) (citing Cameron v. Craig, 713
     F.3d 1012, 1022 (9th Cir. 2013)).
25
     6
         Cornell v. City and County of San Francisco, 17 Cal.App.5th 766, 801-02 (2017) (review denied).



                                         FIRST AMENDED COMPLAINT FOR DAMAGES
                                                              - 11
           Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 12 of 17


             41.     Defendant STANISLAUS COUNTY is vicariously liable, pursuant to California
1
     Government Code § 815.2, for the violation of rights by its employees and agents.
2

3            42.     As a direct and proximate result of Defendants' violation of California Civil Code

4    §52.1 and of Plaintiff’s rights under the United States and California Constitutions, Plaintiff

5    sustained injuries and damages, and against all Defendants and is entitled to relief as set forth

6    above, including punitive damages against Defendant Does 1-50, and including all damages
7    allowed by California Civil Code §§ 52, 52.1, and California law, not limited to costs, attorneys
8
     fees, treble damages, and civil penalties.
9
                                         FIFTH CAUSE OF ACTION
10                   (Assault – Violation of CALIFORNIA PENAL CODE § 242)
                          (Plaintiffs against LEWIS, COUNTY AND DOES 1-50)
11
             43.     Plaintiffs hereby re-allege and incorporate by reference each and every
12
     paragraph of this Complaint.
13           44.     Defendants’ above-described conduct was an intentional attempt to physically
14   injure Plaintiffs, and/or a menacing or threatening act or statement that caused Plaintiffs to

15
     believe they were about to be attacked. Defendants, while working as law enforcement
     officers for the STANISLAUS SHERIFF DEPARTMENT, and acting within the course an
16
     scope of their duties, intentionally injured Plaintiffs without a lawful basis.
17
             45.     Defendants did not have legal justification for threatening force against
18   Plaintiffs, and Defendants’ threat of force while carrying out their police duties was

19   unreasonable.
             46.     Defendant STANISLAUS COUNTY is vicariously liable, pursuant to California
20
     Government Code § 815.2, for the violation of rights by its employees and agents. As a direct
21

22   and proximate result of Defendants' assault of Plaintiff, Plaintiff sustained injuries and damages,

23   and are entitled to relief as set forth above.

24           WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

25




                                   FIRST AMENDED COMPLAINT FOR DAMAGES
                                                      - 12
          Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 13 of 17


                                         SIXTH CAUSE OF ACTION
1                    (Battery – Violation of CALIFORNIA PENAL CODE § 242)
                      (Plaintiff Vasquez against LEWIS, COUNTY AND DOES 1-50)
2

3             47.    Plaintiffs hereby re-allege and incorporate by reference each and every
     paragraph of this Complaint.
4
              48.    Defendants, while working as law enforcement officers for the STANISLAUS
5
     SHERIFF DEPARTMENT, and acting within the course an scope of their duties, intentionally
6    injured Plaintiff without a lawful basis.
7             49.    As a result of the actions of the Defendants, Plaintiff suffered physical injuries.
     The Defendant Does did not have legal justification for using force against Plaintiff Vasquez,
8
     and Defendants’ use of force while carrying out their police duties was an unreasonable use of
9
     force.
10            50.    Defendant STANISLAUS COUNTY is vicariously liable, pursuant to California
11
     Government Code § 815.2, for the violation of rights by its employees and agents. As a direct
12
     and proximate result of Defendants' battery of Plaintiff Vasquez, Plaintiff sustained injuries and
13
     damages, and are entitled to relief as set forth above.
14
              WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
15

16                                   SEVENTH CAUSE OF ACTION
                                                (Negligence)
17
                           (Plaintiffs against LEWIS, COUNTY AND DOES 1-50)
18
              51.    Plaintiffs hereby re-allege and incorporate by reference each and every
19   paragraph of this Complaint.
20            52.    At all times, Defendant LEWIS and Does 1-50 owed Plaintiff the duty to act
     with due care in the execution and enforcement of any right, law, or legal obligation.
21
              53.    At all times, Defendant and Does 1-50 owed Plaintiff the duty to act with
22
     reasonable care.
23
              54.    These general duties of reasonable care and due care owed to Plaintiff by
24

25   Defendants include but are not limited to the following specific obligations:



                                   FIRST AMENDED COMPLAINT FOR DAMAGES
                                                      - 13
          Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 14 of 17


                     a.     to refrain from using excessive and/or unreasonable force against Plaintiff;
1
                     b.     to refrain from unreasonably creating the situation where force, including
2
                            but not limited to excessive force, is used;
3
                     c.     to refrain from abusing their authority granted them by law;
4
                     d.     to refrain from violating Plaintiff’s rights guaranteed by the United States
5                           and California Constitutions, as set forth above, and as otherwise protected
                            by law.
6
              55.    Defendants, through their acts and omissions, breached each and every one of the
7
     aforementioned duties owed to Plaintiff.
8

9
              56.    Defendant STANISLAUS COUNTY is vicariously liable for the wrongful acts

10   and omissions of its employees and agents pursuant to Cal. Gov. Code section 815.2.

11            57.    As a direct and proximate result of Defendants’ negligence, Plaintiffs sustained

12   injuries and damages, and against each and every Defendant is entitled to relief as set forth

13   above.
14
                                      EIGHTH CAUSE OF ACTION
                                 (False Imprisonment/Illegal Detention)
15
                           (Plaintiffs against LEWIS, COUNTY and DOES 1-50)
16
              58.    Plaintiffs re-allege and incorporate by reference each and every paragraph of this
17   Complaint.
18            59.    Defendants detained and/or arrested Plaintiffs and imprisoned them without just

19   cause under false pretenses. Defendants restrained, detained, and/or confined Plaintiffs without

20
     their consent or a lawful basis.
              60.    Defendant STANISLAUS COUNTY is vicariously liable, pursuant to California
21
     Government Code § 815.2, for the violation of rights by its employees and agents. As a result of
22
     the Defendants’ unlawful confinement, Plaintiffs suffered emotional distress.
23
              WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
24

25




                                   FIRST AMENDED COMPLAINT FOR DAMAGES
                                                     - 14
          Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 15 of 17


                                         NINTH CAUSE OF ACTION
1                                                 (False Arrest)
                              (Plaintiffs against LEWIS, COUNTY & DOES 1-50)
2

3           61.        Plaintiff re-alleges and incorporates by reference each and every paragraph of
     this complaint.
4
            62.        Defendants, while working as law enforcement officers for the COUNTY OF
5
     STANISLAUS, and acting within the course an scope of their duties, falsely arrested Plaintiffs
6    without any reasonable suspicion and/or probable cause.
7           63.        Defendant STANISLAUS COUNTY is vicariously liable, pursuant to
     California Government Code § 815.2, for the violation of rights by its employees and agents.
8
     As a result of the actions of these the Defendants, Plaintiffs suffered physical injuries and/or
9
     emotional distress. Defendants did not have legal justification for using force, arresting and/or
10   detaining.
11          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

12
                                         TENTH CAUSE OF ACTION
                                  (Negligent Infliction of Emotional Distress)
13                         (Plaintiff R.V. against LEWIS, COUNTY AND DOES 1-25)
            64.        Plaintiffs re-allege and incorporate by reference each and every paragraph of this
14
     Complaint.
15
            65.        Defendants’ above-described conduct and physical injuries to Plaintiff Vasquez
16
     was witnessed by Plaintiff R.V.. Defendants attacked Plaintiff Vasquez without legal
17
     justification and caused Plaintiff R.V., his biological seven-year-old son, to suffer serious
18
     emotional distress. Plaintiff R.V. is closely-related to Plaintiff Vasquez. Plaintiff R.V. saw and
19
     heard Defendants’ threatening to shoot his father, slammed his head into the concrete and
20
     arrested and took him to jail causing Plaintiff R.V. serious emotional distress.
21
            66.        Defendant STANISLAUS COUNTY is vicariously liable, pursuant to California
22
     Government Code § 815.2, for the violation of rights by its employees and agents. In engaging in
23
     the above-described conduct, Defendants’ negligence was a substantial factor in causing Plaintiff
24
     R.V.’s serious emotional distress.
25




                                    FIRST AMENDED COMPLAINT FOR DAMAGES
                                                       - 15
         Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 16 of 17



1         WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

2

3                                         JURY DEMAND

4
          67.    Plaintiffs hereby demand a jury trial in this action.

5
                                               PRAYER
6
          WHEREFORE, Plaintiffs pray for relief, as follows:
7
          1.     For general damages in a sum to be proven at trial;
8
          2.     For special damages, including but not limited to, past, present and/or future wage
9
                 loss, income and support, medical expenses and other special damages in a sum to
10
                 be determined according to proof;
11
          3.     For punitive damages against Defendant LEWIS and DOES 1-50 in a sum
12
                 according to proof;
13
          4.     All other damages, penalties, costs, interest, and attorney fees as allowed by 42
14
                 U.S.C. §§ 1983 and 1988, Cal. Civil Code §§ 52 et seq., 52.1, and as otherwise
15
                 may be allowed by California and/or federal law;
16
          5.     For declaratory and injunctive relief, including but not limited to:
17
                 a. An order requiring Stanislaus Sheriff Department to institute de-escalation
18
                    training within the department;
19
                 b. An order requiring Stanislaus Sheriff Department to institute tracking of
20
                    firearm display within the department;
21
          6.     For cost of suit herein incurred; and
22
          7.     For such other and further relief as the Court deems just and proper.
23
     /
24
     /
25




                               FIRST AMENDED COMPLAINT FOR DAMAGES
                                                   - 16
          Case 1:19-cv-01610-AWI-SAB Document 23 Filed 09/14/20 Page 17 of 17



1
     Date: September 14, 2020                          Respectfully submitted,
2
                                              POINTER & BUELNA, LLP
3
                                              LAWYERS FOR THE PEOPLE
4

5                                             /s/ Patrick Buelna
                                              PATRICK M. BUELNA
6
                                              COUNSEL FOR PLAINTIFFS

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                FIRST AMENDED COMPLAINT FOR DAMAGES
                                                - 17
